Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/576904 (hereinafter the ‘904 application), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘904 application specifically discloses an alloy of Ni38Cr21Fe20Ru13Mo6W2. Applicant also notes on pg. 3 of the ‘904 application that Cr can be increased to about 33 at% while Ru is reduced to 1 at% (‘904 application, pg. 3, second paragraph). Further, it notes that Mo can be increased to 12 at% (when reducing Ru to 7 at%) and W can be increased to 3.5 at% (with Ru reduced to 11.5 at%) (‘904 application, pg. 3, second paragraph). 

Especially in the case of iron, there is no through line from the disclosure in the ‘904 application to the instant claimed range of 15 to 33%. The only mention of iron in the ‘904 application is that the concentration of the produced HEA is 20% (‘904 application, pg. 2, Table 1). None of the figures vary the concentration of iron so it is unclear how this broader range of iron could be supported by the ‘904 application’s disclosure. 
In addition, the claimed ranges for PREN (being at least 47 or 54) do not appear to be supported either. Of the relevant compositions, the Ni38Cr21Fe20Ru13Mo6W2 alloy is shown as having a PREN of 54 (‘904 application, Table 1), but there does not appear to be any associated explanation as to why this would be a minimum value that needs to be satisfied to carry out the invention. 
This also applies to the corrosion rate which is claimed in claim 21. While corrosion rate is mentioned in paragraph 1 on page 3 of the ‘904 application, there is no mention of mils per year in 12M HCl and all that is mentioned is 24-hour immersion which does not provide support for corrosion over an entire year. 
It appears all of applicant’s independent claims lack support in the prior filed ‘904 application. The dependent claims relating to concentration also lack support due to their dependency as well as the reasons stated above. Applicant is encouraged to provide an explanation regarding how the disclosure in the ‘904 application provides support for the claimed ranges in response to this action.
Claim Interpretation
	Claim 7 recites the limitation “comprising no more than 13% ruthenium.” This phrasing is used in claim 8 (“no more than 8%”), claim 9 (“no more than 5%), claim 16 (“no more than 8%”), and claim 20 (“no more than 8%”). As these claims all depend from independent claims that have a concentration of 2 to 18% ruthenium, they will be interpreted such that they all have a lower bound of 2% ruthenium as a dependent claim necessarily possesses all the limitations of the claim from which it depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10-12, 14-15, 17-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al., "Localized Corrosion Behavior of a Ni-Based High-Entropy Alloy," <https://ecs.confex.com/ecs/232/webprogram/Paper104999.html> dated October 4, 2017 hereinafter Swanson.

As to claims 1, 7, 10-12, 17 and 18, Swanson discloses with respect to the claimed alloy composition as shown in the table below.
Element
Claims 1, 12, and 18
Swanson (pg. 1, 2nd paragraph)
Cr
16 to 29%
21%
Fe
15 to 33%
20%

2 to 18% (no more than 13% claim 7)
13%
Mo
4 to 8%
6%
W
1 to 3.5%
2%
Ni
Balance (claim 10: no more than 49%; claim 11: no less than 34%)
38%


Swanson discloses that a Ni-based HEA button was successfully prepared using arc-melting with the above composition (Swanson, pg. 1 2nd paragraph).

As to claim 2, Swanson discloses a PREN of 53.739  (where PREN = 16.3 (i.e. wt% of Cr) + 3.3*(8.6 (i.e. wt% of Mo)+ 0.5*5.49 (i.e. wt% of W)) (Swanson, pg. 1 2nd paragraph).

As to claims 4-5, 14, Swanson discloses single FCC phase (Swanson, pg. 1 2nd paragraph).

As to claims 6 and 15, Swanson discloses homogenization of the sample (Swanson, pg. 1 2nd paragraph).

As to claim 21, Swanson does not explicitly disclose where a corrosion rate in mils per year (mpy) of the complex concentrated alloy is no greater than 200 mpy in 12M HCl at ambient temperature.
See MPEP 2112.01: “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Therefore as Swanson discloses the identical chemical structure, the properties are necessarily present. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8-9, 13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson.
As to claims 3 and 13, Swanson does not explicitly disclose where the PREN is at least 54. 
Swanson does disclose a PREN of 53.739 (where PREN = 16.3 (i.e. wt% of Cr) + 3.3*(8.6 (i.e. wt% of Mo)+ 0.5*5.49 (i.e. wt% of W)) (Swanson, pg. 1 2nd paragraph).
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Thus there is a prima facie case that other similar alloys would be obvious in light of the disclosure in Swanson and thus the claimed range of PREN is obvious as well.

As to claims 8, 9, 16, and 20, Swanson does not explicitly disclose where Ruthenium is no more than 8% or 5%.
However, Swanson discloses where Ruthenium is 13%.
prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Thus there is a prima facie case that other similar alloys would be obvious in light of the disclosure in Swanson and thus the claimed range of Ruthenium is obvious as well.

As to claim 19, Swanson discloses single FCC phase and Ni of 38% (Swanson, pg. 1 2nd paragraph).
While Swanson does not explicitly disclose where the PREN is at least 54, this is obvious for the reasons stated in the rejection of claims 3 and 13 above.

Claims 1-3, 7-13, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 10,472702) hereinafter Yeh.
As to claims 1, 7-11, 12, 16-17, 18, Yeh discloses a high-entropy superalloy where the the primary elemental composition has a primary element of Ni with a content of at least 35 at % (Yeh, claim 1). Yeh discloses the alloy includes at least one strengthening element which has a second element content of over 5 at % are chosen from a group including Chromium and Iron (Yeh, claim 1). Yeh discloses that the alloy comprises at least one refractory element have a content of less than 7 at % (Yeh, claim 1). Yeh discloses where the refractory element is selected from a group including molybdenum, tungsten, and ruthenium. Yeh also discloses where the superalloy is made using atmospheric melting method, vacuum arc melting method, vacuum induction melting method (Yeh, claim 3).

The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges for the high entropy alloy would be obvious in light of the disclosed ranges in Yeh.

As to claims 2-3 and 13, Yeh does not explicitly disclose where the PREN is at least 47 or 54.
However, as shown in the rejection above, Yeh discloses overlapping ranges and as applicant shows in paragraph [0050] of the specification PREN is merely a function of the amounts of Cr, Mo, and W. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges for the PREN would be obvious in light of the disclosed ranges in Yeh since Yeh discloses similar ranges of Chromium, Molybdenum, and Tungsten, it would have to have overlapping PREN values which would be obvious to reach based upon the disclosed compositions.

As to claim 21, Yeh does not explicitly disclose where a corrosion rate in mils per year (mpy) of the complex concentrated alloy is no greater than 200 mpy in 12M HCl at ambient temperature.

The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
Therefore as Yeh discloses a substantially identical composition produced by a substantially identical process, the claimed corrosion properties are necessarily present. 

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US PG Pub 2018/0036840) hereinafter Hu.
As to claims 1, 7-11, 12, 16-17, and 18, Hu discloses a high entropy alloy which has at least four principal elements, and wherein each of the at least four principal elements comprises from 5 to 35 atomic % of the high entropy alloy (Hu, claim 2). Hu discloses where the high entropy alloy comprises Fe, Ni, and Cr as principal elements (Hu, claim 4). Hu discloses where the Principal elements may include, but are not limited to, Fe, Co, Ni, Hf, Si, B, Cu, Al, Mg, W, Ta, Nb, Cr, Sn, Zr, Ti, Pd, Au, Pt, Ag, Ru, Mo, V, Re, Bi, Cd, Pb, Ge, Sb, and Mn (Hu, paragraph [0022]).
Hu discloses where the high entropy alloy comprises at least one minor element selected from the group consisting of Fe, Co, Ni, Hf, Si, B, Cu, Al, Mg, W, Ta, Nb, Cr, Sn, Zr, Ti, Pd, Au, Pt, Ag, Ru, Mo, V, Re, Bi, Cd, Pb, Ge, Sb, Zn and Mn, and wherein the at least one minor element comprises 0.1 to 5 atomic % of the high entropy alloy (Hu, claim 5). Hu discloses that the high entropy alloy can be formed by melting and casting including arc melting and induction melting (Hu, paragraph [0026]). 

The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges for the high entropy alloy would be obvious in light of the disclosed ranges in Hu. 
As to claims 2-3 and 13, Hu does not explicitly disclose where the PREN is at least 47 or 54.
However, as shown in the rejection above, Hu discloses overlapping ranges and as applicant shows in paragraph [0050] of the specification PREN is merely a function of the amounts of Cr, Mo, and W. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges for the PREN would be obvious in light of the disclosed ranges in Hu since Hu discloses similar ranges of Chromium, Molybdenum, and Tungsten, it would have to have overlapping PREN values which would be obvious to reach based upon the disclosed compositions.

As to claims 4-6 and 14-15, Hu discloses wherein the high entropy alloy consists of a single phase solid solution, and wherein the high entropy alloy is an FCC structure (Hu, claim 6; as the alloy is a single phase solid solution, it is homogeneous). 


Hu does not explicitly disclose where the Ni concentration is 38 to 49 at%.
Hu does disclose where Ni is 5 to 35 atomic % (Hu, claims 2 and 4).
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05)
As Hu discloses a range for Ni that only differs from the claimed range by 3 at%, the claimed range for Ni would be obvious in light of the composition in Hu as this composition would have the same or similar properties to the claimed composition and as such it would be obvious to modify the Ni range to reach the claimed invention.
Hu also does not explicitly disclose where the PREN is at least 54. However this would be obvious for the reasons stated in the rejection of claims claims 2-3 and 13 above.

As to claim 20, while Hu does not disclose where Ru is 2 to 8 at%, Hu discloses an overlapping range 0.1 to 5 at% (Hu, claim 5) as thus is rejected for the same reasons stated in the rejection of claims 1, 7-11, 12, 16-17, and 18 above.

As to claim 21, Hu does not explicitly disclose where a corrosion rate in mils per year (mpy) of the complex concentrated alloy is no greater than 200 mpy in 12M HCl at ambient temperature. However, as noted above, Hu discloses overlapping ranges for a high entropy alloy.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
Therefore as Hu discloses a substantially identical composition produced by a substantially identical process, the claimed corrosion properties are necessarily present. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733